Exhibit 10.5

FORM OF
DEFERRED SHARES AGREEMENT

This AGREEMENT (the “Agreement”) is made as of            , 200   (the “Date of
Grant”) by and between GEORGIA GULF CORPORATION, a Delaware corporation (the
“Company”), and            (the “Grantee”).

1.                 Grant of Deferred Shares.   Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Company’s
Amended and Restated 2002 Equity and Performance Incentive Plan (the “Plan”),
the Company hereby grants to the Grantee as of the Date of Grant       Deferred
Shares. Each Deferred Share shall represent the right to reserve one share of
Common Stock.

2.                 Restrictions on Transfer of Deferred Shares.   The Deferred
Shares may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Grantee, except to the Company, until they have
become nonforfeitable in accordance with Section 3. Any purported transfer,
encumbrance or other disposition of the Deferred Shares that is in violation of
this Section 2 shall be null and void, and the other party to any such purported
transaction shall not obtain any rights to or interest in the Deferred Shares.

3.                 Vesting of Deferred Shares.

a.                 The Deferred Shares specified in this Agreement shall become
nonforfeitable on the one year anniversary of the Date of Grant if the Grantee
shall have remained a member of the Board during that one (1) year period.

b.                Notwithstanding the provisions of Section 3(a), all of the
Deferred Shares shall immediately become nonforfeitable in the event of a Change
in Control.

4.                 Forfeiture of Deferred Shares.   Subject to Section 3(b), and
except as the Compensation Committee may determine on a case-by-case basis, any
Deferred Shares that have not theretofore become nonforfeitable shall be
forfeited if the Grantee’s service as a non-employee Director is terminated
prior to the first anniversary of the Date of Grant by the Board in accordance
with the bylaws of the Company.

5.                 Payment of Deferred Shares.   Upon the Grantee’s retirement
or other termination of service from the Board for any reason, shares of Common
Stock underlying the Deferred Shares that have become nonforfeitable shall be
transferred to the Grantee, except as otherwise provided in Section 7.

6.                 Dividend, Voting and Other Rights.   The Grantee shall have
no rights of ownership in the Deferred Shares and shall have no right to vote
them until the date on which the shares of Common Stock are transferred to the
Grantee pursuant to Section 5 above and a stock certificate (or certificates)
representing such shares of Common Stock are issued to the Grantee. From and
after the Date of Grant and until the earlier of (a) the time when the Grantee
receives the shares of Common Stock underlying the Deferred Shares in accordance
with Section 5 hereof or (b) the time when the Grantee’s right to receive the
Deferred Shares is forfeited in accordance with Section 4 hereof, the Company
shall pay to the Grantee, whenever a normal cash dividend is paid on shares of
Common Stock, an amount of cash equal to the product of the per-share amount of
the dividend paid times the number of such Deferred Shares.

7.                 Retention of Deferred Shares by the Company.   The shares of
Common Stock underlying the Deferred Shares shall be released to the Grantee by
the Company’s transfer agent (currently EquiServe) at the direction of the
Company. At such time as the Deferred Shares become nonforfeitable as specified
in this Agreement, the Company shall direct the transfer agent to forward all
such nonforfeitable shares of Common Stock to the Grantee except in the event
that the Grantee has notified the Company of his or her election to satisfy any
tax obligations by surrender of a portion


--------------------------------------------------------------------------------


of such shares, the transfer agent will be directed to forward the remaining
balance of shares after the amount necessary for such taxes has been deducted.

8.                 Compliance with Law.   The Company shall make reasonable
efforts to comply with all applicable federal and state securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Company shall not be obligated to issue any Deferred Shares or shares of Common
Stock or other securities pursuant to this Agreement if the issuance thereof
would result in a violation of any such law.

9.                 Relation to Other Benefits.   Any economic or other benefit
to the Grantee under this Agreement shall not be taken into account in
determining any benefits to which the Grantee may be entitled.

10.          Amendments.   Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent.

11.          Severability.   In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

12.          Relation to Plan.   This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistent provisions between this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with this grant.

13.          Successors and Assigns.   The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of the Grantee, and the successors and
assigns of the Company.

14.          Governing Law.   The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Georgia, without
giving effect to the principles of conflict of laws thereof.

15.          Notices.   Any notice to the Company provided for herein shall be
in writing to the Company, marked Attention:  Vice President-General Counsel and
Secretary, and any notice to the Grantee shall be addressed to said Grantee at
his or her address currently on file with the Company. Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
registered mail, postage and fees prepaid, and addressed as aforesaid. Any party
may change the address to which notices are to be given hereunder by written
notice to the other party as herein specified (provided that for this purpose
any mailed notice shall be deemed given on the third business day following
deposit of the same in the United States mail).

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

GEORGIA GULF CORPORATION

 

By:

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

Grantee

 


--------------------------------------------------------------------------------